Citation Nr: 0424491	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for an urological 
disorder to include epididymitis secondary to gonorrhea 
(claimed as scrotum injury)

3.  Entitlement to service connection for residuals of cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  

The appeal regarding the issue of service connection for 
residuals of cold injury to the feet will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

1.  There is no current diagnosis of an urological disorder.

2.  The veteran's currently diagnosed peptic ulcer is not of 
service origin.


CONCLUSIONS OF LAW

1.  A chronic urological disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Peptic ulcer disease was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that service 
connection is warranted for peptic ulcer disease and an 
urological disorder.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
have held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statement of the Case, 
and correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  A letter was sent to the 
appellant in April 2002 regarding his claims for service 
connection.  This letter provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which he wanted VA to get.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

The veteran reported in his Notice of Disagreement (NOD) and 
substantive appeal that he obtained treatment while stationed 
in Japan.  He also indicated that he received post-service 
medical care at numerous VA facilities including those in San 
Antonio, Texas, San Diego, California, Fresno, California, 
and Long Beach, California.  In August 2002, the RO notified 
the veteran that it required more specific details concerning 
his inservice and post-service treatment including 
approximate dates of treatment.  However, the veteran failed 
to respond to the requests.  Despite this, the RO conducted 
extensive searches for additional post-service VA clinical 
records.  While VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of entitlement to service connection 
for peptic ulcer and an urological disorder because there is 
no evidence demonstrating that a peptic ulcer disorders was 
manifested in service, or competent medical evidence of a 
nexus.  Further there is no evidence of a current urological 
disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any mention of peptic ulcer 
disease in the service, medical records or any opinion as to 
whether this disability was present in service would 
certainly be speculative.  Service connection may not be 
based on pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service medical records do not reflect complaints, treatment 
or diagnoses regarding peptic ulcer.  In regards to a 
urological disorder, he received medical care for 
epididymitis secondary to gonorrhea in March 1964.  
Significantly, however, there are no reports regarding any 
urological disorder for the remainder of service.  The report 
of the August 1964 examination conducted prior to separation 
from service indicates that the veteran's abdomen and 
gastrointestinal-urinary system were considered clinically 
normal.  

The post-service records consist of VA outpatient records 
that date between 1998 and 2002.  In May 1998, the veteran 
was treated for vision problems.  He reported that he was 
taking Tagamet for peptic ulcer disease.  In August 1998, the 
veteran requested a medication refill for Cimetidine.  In 
reporting his medication, the veteran noted that he had been 
taking Tagamet since the 1970's for peptic ulcers.  In 
September 1998, he received treatment for peptic ulcer 
disease.  

VA outpatient records dated in January 1999 show that the 
veteran reported a history of peptic ulcer disease.  He also 
noted a history of being a binge drinker since 1968.  

In April 2000, the veteran received VA treatment for peptic 
ulcer disease.  

In September 2000, the veteran underwent VA physical 
examination in order to receive primary care treatment.  In 
reporting his medical history, the veteran stated that he had 
a gastrointestinal bleed "many" years ago while drinking 
and taking Cimetidine.   

In conjunction with VA treatment for substance abuse, a 
psychiatric and physical examination was conducted in March 
2002.  In reporting his medical history, the veteran stated 
that he had continually used alcohol and cocaine since 1975.  
He also reported a history of peptic ulcer disease.  

Criteria

The appellant contends that he began using alcohol during 
service and as a result developed peptic ulcer disease.  He 
also contends that he has a current urological disorder that 
had its onset during service.  Consequently, he claims that 
service connection is warranted for peptic ulcer disease and 
the residuals of a scrotum injury.  

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a peptic ulcer becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. pp. 439 (1995).

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

Service connection for an urological disorder

The veteran's problem with presenting a claim for service 
connection for an urological disorder arises with the first 
element of Hickson, which is evidence of current disability.  
A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See 38 U.S.C.A. § 1131.  Without proof 
of current disabilities, there can be no valid claim.  See 
Brammer v.  Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has provided no medical evidence to show current 
disability.  He underwent VA examination as late as March 
2002 and there was no mention of an urological disorder.  The 
veteran did not present any complaints of, nor is there a 
diagnosis regarding an urological disorder.  

In this case, it has not been shown that the veteran's 
inservice episode of epididymitis resulted in a chronic 
disability.  The record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

Further, the medical evidence of record does not include any 
medical statements or opinions concerning a current 
urological disorder and service.  The only evidence of record 
that suggests the existence of and/or a causal relationship 
between the veteran's claimed urological disorder and service 
is the veteran's statements.  However, the Board finds that 
his statements are not competent evidence to establish the 
diagnosis of let alone the etiology of a current disability.  
As referred to above, medical diagnoses involve questions 
that are beyond the range of common experience and common 
knowledge, and require the knowledge and experience of a 
trained physician.  The record does not establish the 
veteran's expertise in medical matters.  Therefore, he is not 
competent to make a medical determination.  See Espiritu.  

In summary, the veteran has failed to present competent 
medical evidence of a  current urological disorder.  
Furthermore, he has failed to present competent medical 
evidence providing a nexus between any urological disorder 
and service. Accordingly, the Board concludes that the 
preponderance of the evidence is against a  claim for service 
connection for an urological disorder.

Service connection for peptic ulcer disease

In regard to peptic ulcer disease, the Board notes that the 
veteran did not received inservice treatment for a 
gastrointestinal disorder.  The service medical records 
reflect no complaint or finding relative to a 
gastrointestinal problem.  Further, the records do not show 
that he received treatment for any gastrointestinal disorder 
within a year of service discharge.  In fact, the earliest 
evidence documenting a diagnosis of peptic ulcer disease 
consists of VA hospitalization records dated in September 
1998, which is more than 33 years after service discharge.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Even taking into account the veteran's earlier statements 
regarding a history of taking Tagamet for peptic ulcer 
disease in the 1970's, this is still more than 5 years after 
service discharge.  This is significant in that there was an 
extended period of time between service discharge and the 
showing of a gastrointestinal disorder.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  

Still further, the record does not contain any competent 
medical evidence showing that his gastrointestinal disorder 
is related to service.  The veteran contends that his peptic 
ulcer disease is related to alcohol use that began in 
service.  Although he asserts that his current disability is 
a result of inservice activities (alcohol use), his lay 
assertions are of little probative value and do not serve to 
establish service connection.  See Espiritu.  Still further, 
it should be pointed out that service connection is not in 
effect for alcohol abuse.  In any event, alcohol and drug 
abuse are deemed by statute to be the result of willful 
misconduct and cannot be service connected.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994); 38 U.S.C.A. §§ 105(a), 
1110.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for peptic ulcer 
disease on a direct or secondary basis.  As discussed above, 
the veteran's service medical records are devoid of diagnoses 
of peptic ulcer disease.  Further, the record does not 
contain a diagnosis of an ulcer disorder within one year 
subsequent to service discharge, let alone, manifested to a 
degree of 10 percent within that year.  Still further, there 
is no medical opinion of record that suggests that his peptic 
ulcer disease is related to military service.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for peptic ulcer 
disease on either a direct or secondary basis.

ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for an urological disorder 
is denied.


REMAND

In regard to foot injuries, service medical records reflect 
that in March 1961 the veteran received treatment for foot 
pain that was diagnosed as athlete's feet.  The report of the 
August 1964 examination (conducted prior to separation from 
service) indicates first-degree pes planus.  Post-service 
records dated in March 2002 show that the veteran complained 
of bilateral bunions.  The diagnoses included onychomycosis 
and hyperkeratotic lesions on the planar surface with 
bunions.  

Unlike the issues adjudicated above, the Board has 
indications of some form of foot problem in service and 
indications of a foot disorder following service.  It is 
unclear due to the different diagnoses, however, if the post-
service foot disorder is related to the veteran's service 
many years ago.  Consequently, it is the finding of the Board 
that VA examination is needed to determine if the veteran's 
current foot disabilities are related to military service.   

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:
 
1.  The appellant should be afforded a VA 
examination to determine the nature, 
severity, and etiology of any bilateral 
foot disorder including pes planus, 
onychomycosis, hyperkeratotic lesions or 
bunions of the feet.  Any testing deemed 
necessary should be performed.  

Following the examination and in 
conjunction with a review of the claims 
folder request the examiner to render an 
opinion as to whether it is as likely as 
not that the disorders of his feet (if 
diagnosed) were caused by or are 
aggravated by the military service from 
July 1960 to August 1964?  A complete 
rational for any opinion expressed should 
be included in the report.  The claims 
folder should be made available to the 
examiner.

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  Thereafter, the RO is requested to 
readjudicate the issue on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




